                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 AKEEM WASHINGTON,

                Plaintiff,                                CIVIL ACTION NO.: 6:16-cv-167

        v.

 SHANNON R. RIVERA; and TINA E.
 ELLIS,

                Defendants.


                                           ORDER

       After a careful, de novo review of the entire record, the Court concurs with the Magistrate

Judge’s Report and Recommendation, (doc. 74). Plaintiff did not file objections to the Report and

Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court, GRANTS Defendant’s Joint Motion to Enforce Settlement Agreement,

(doc. 69), and ORDERS Plaintiff to execute a final settlement agreement, accept the agreed upon

consideration, and file a stipulation of dismissal. Failure to comply will constitute contempt and

be punishable by sanctions up to and including dismissal with prejudice of this civil action.

       SO ORDERED, this 27th day of February, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
